DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/26/2021.
Claims 1-19 are pending.

Allowable Subject Matter
Claim(s) 1-16 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including wherein said thermal storage tank is repositionable in the room-space in independent claim 1.  The other limitations in this claim are found in the art and are addressed in the prior office action.   
However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(a) and (b) as set forth in this Office Action and described below.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must 
A “means to operate” of claim 1.
The “Solar photovoltaic” of claim 15, and its connections with the remainder of the system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 1 is objected to because of the following informalities:
Line 9, “said coil” should be “said internal cooling coil” 
Line 11, a comma should be inserted after “MIXED modes”
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

At least claim 1 - “a means to operate” (see 112 rejections)
At least claim 1 - “refrigeration cycle unit”, interpreted according to par. 80 of the published application, as including vapor compression, thermoelectric, magneto-caloric. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim (s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 - there is no description of the “means to operate”.  The use of “means” invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all limitations. 

However, the corresponding structure that is capable of performing the claimed function (i.e. switching between modes/circuits) is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the “control system”, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Claim 8 - there are no teachings regarding a 5% footprint.
Claims dependent upon those listed above are likewise rejected for incorporating the deficiencies of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1

There is a lack of antecedent basis for “the tank outer surface” in line 4.
Claim 8
The claim recites “wherein the dimensional form factor of the thermal storage tank results in a footprint of less than approximately 5% of than the footprint of the room space.”
The specification recites “form factor” in the published application at par. 62 and 86, but the specification never expressly defines “form factor” or “dimensional form factor”, and there is no indication that that either of these terms has a well-known meaning that would be understood by a person having ordinary skill in the art at the time of filing.  Also, the phrase “5% of than the” is not clear and needs to be corrected, the office will read the phrase as “5% of 
Claim 10
There is a lack of antecedent basis for “the optimized heat transfer surface” 
Claims dependent upon those listed above are likewise rejected for incorporating the deficiencies of the parent claims.



Claim Rejections - 35 USC §103


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,381,671 to Saito in view of US 2014/0166232 to Al-Hallaj.
Regarding claim 17, Saito teaches an improved method of operating thermal energy storage to cool a room-space comprising
(i)    Locating a thermal storage tank proximate to or in the room-space, (43, Fig. 6, col. 4, lines 64-67),
(ii)    cooling the thermal storage in a CHARGING mode with heat transfer between the thermal storage and the outdoor air, (Fig. 6, in the “Stored Cooling” mode, heat extracted from the thermal storage will be carrier to the condenser (25) to be exchanged into outside air), 
(iii)    cooling the room-space in a DISCHARGING mode with heat transfer between the room interior and the thermal storage (Fig. 6, in the “Cooling” cycle, refrigerant leaving the cooled thermal storage (43) passes through expansion valve (45) to the indoor heat exchangers (27). 
Saito does not teach, 
The cooling is via the tank outer surface of the thermal storage tank. 
Al-Hallaj teaches a thermal mass that can be used in the floor, ceiling, or wall of a building and which includes phase change materials “PCM” (Fig. 2, , item 12, par. 28) which can be used for heating and cooling (par. 29). The thermal mass can be heated or cooled using circulation pipes (34). As shown in 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Saito, in view of Al-Hallaj, in order to simplify the device of Saito so that it can be used to provide cooling to a room directly via a floor, ceiling or wall.
When Saito is modified in view of Al-Hallaj, the storage tank (43, Saito Fig. 6) would be adapted for inclusion directly into a wall, floor or ceiling, so that the additional piping (33a) and heat exchangers (27) in Saito, that is needed to carry cooling fluid to the controlled space, can be eliminated.

Regarding claims 18, 19, these claims are method claims that include the limitations of rejected apparatus claims 3 and 13. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Additionally, it is well known in the art that cooling systems frequently provide surfaces that are below dew points, for example, defrosting operations are required because of this type of cooling, and this type of cooling is also used when dehumidification is desired.  Also, when a portion of the cooling load can .   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763